Parker v Bonitas Youth Servs., Inc. (2016 NY Slip Op 02157)





Parker v Bonitas Youth Servs., Inc.


2016 NY Slip Op 02157


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Tom, J.P., Friedman, Saxe, Richter, JJ.


599N 103629/11

[*1]Shirley Parker, Plaintiff-Appellant,
vBonitas Youth Services, Inc., Defendant-Respondent.


Law Office of Certain & Zilberg, PLLC, New York (Michael Zilberg of counsel), for appellant.
Kelley Drye & Warren LLP, New York (Sean R. Flanagan of counsel), for respondent.

Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered December 2, 2014, which granted defendant's motion pursuant to CPLR 317 to vacate a default judgment entered against it, unanimously affirmed, without costs.
Defendant established that "[it] did not personally receive notice of the summons in time to defend and has a meritorious defense" (CPLR 317; see Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co. , 67 NY2d 138, 141-142 [1986]).
Defendant established that it had a meritorious defense to the action by submitting an affidavit by its president and founder outlining in detail the routine safety practices defendant used when operating a sump pump and hose to remove flood water from its basement — thereby doing more than merely "generally vouching for the well-maintained condition of the premises" (Zapater v 2540 Assoc. , 250 AD2d 508, 508 [1st Dept 1998]; see Peacock v Kalikow , 239 AD2d 188, 190 [1st Dept 1997]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK